UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6613


LAMONT HENDERSON,

                  Plaintiff - Appellant,

             v.

P. LIGGIN, Federal Correctional Officer, in his individual
and official capacity; WARDEN JOHN J. LAMANNA, in his
individual and official capacity; OFFICER R. C. MCLAFFERTY,
SIA, in his individual and official capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:07-cv-00227-CMC)


Submitted:    October 23, 2008             Decided:   November 18, 2008


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lamont Henderson, Appellant Pro Se. Barbara            Murcier Bowens,
Assistant United States Attorney, Columbia,            South Carolina;
Vinton D. Lide, LIDE & PAULEY, LLC, Lexington,          South Carolina;
David Leon Morrison, DAVIDSON & LINDEMANN, PA,          Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lamont    Henderson   appeals      the    district     court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed    the   record     and   find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Henderson v. Liggin, No. 3:07-cv-00227-CMC (D.S.C. Apr.

11, 2008).      We further deny Henderson’s motion for appointment

of counsel.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and    argument     would     not    aid   the   decisional

process.

                                                                           AFFIRMED




                                        2